NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

JARON SKIPPER,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D18-974
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Polk County; Wayne Durden, Judge.

Howard L. Dimmig, II, Public Defender,
and Joseph N. D'Achille, Jr., Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kelly O'Neill,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, MORRIS, and SLEET, JJ., Concur.